DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “sizing device” in claims 6 and 16
“rate-regulating device” in claim 39
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26-33, 44-46 and 66-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the closed vessel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 21 to depend from claim 20 instead of claim 19.
Claim 44 recites the limitation "the first hydrocarbon liquid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the first hydrocarbon liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the bitumen product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation "the oversized material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 recites the limitation "the oversized material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, 13-15, 19, 20, 23, 24, 34, 44, 45, 47, 48, 50-52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0362608) in view of Duyvesteyn et al (US 2011/0180459).
Regarding claims 1 and 2, Wu discloses a process for forming a deaerated oil sand slurry comprising (see Fig. 2):
providing a first vessel (slurry preparation and conditioning unit 20) having an overhead space and a bottom space (inherent to a vessel) (see [0044]);
delivering oil sand 10 and a hydrocarbon liquid 12 to the vessel and mixing the oil sand and hydrocarbon liquid to release air trapped in the oil sand and form the deaerated slurry (see [0044]; [0046]); and
collecting the deaerated slurry in the bottom space to form a slurry layer to prevent gas exchange between the first vessel and downstream extraction equipment (see [0047], dense slurry stream exits via the bottom of the unit, at least some layer of slurry in the bottom space is therefore inherent).
The hydrocarbon liquid solvent delivered to the first vessel is a heavy solvent, which is a light gas oil stream, in admixture with bitumen and is therefore considered to teach the claimed “low vapor pressure hydrocarbon liquid” (see [0042]; [0045]).
Wu does not explicitly disclose that the oil sand and hydrocarbon liquid are delivered to the overhead space of the vessel.
Duyvesteyn is directed to extracting bitumen from bituminous material, including tar sand or oil sand (see [0002]-[0003]). In particular, Duyvesteyn discloses loading the bituminous material into the column, via the top, and also adding solvent to the top end of the vessel such that it moves downwardly through the bituminous material loaded in the vessel (see [0109]; [0125]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Wu such that the oil sand and hydrocarbon solvent are added to the top (i.e. overhead space) of the vessel, as suggested by Duyvesteyn, in order to allow for contact of the solvent with the oil sand as it moves downwardly through the vessel.
Regarding claims 3 and 4, the heavy solvent delivered to the first vessel in Wu is derived from distillation of a light solvent and the heavy solvent (see [0059]). A residual amount of light solvent is 
Regarding claim 5, Wu discloses the hydrocarbon liquid is a mixture of heavy solvent and bitumen, as discussed above. Wu does not disclose whether the vessel is open, closed, or semi-closed.
Duyvesteyn discloses that the vessel used for mixing oil sand and solvent may be selectively opened or closed (see [0036]; [0125]), i.e. thus encompassing “semi-closed” as claimed.
In this regard, Duyvesteyn provides evidence that use of semi-closed vessels are known in the art to be suitable for the purpose of mixing oil sand and solvent. Given the finite choices for carrying out this step, selection of a semi-closed vessel is considered to be an obvious choice for a person of ordinary skill in the art, would be arrived at by routine experimentation, and associated with a reasonable expectation of success.
Regarding claim 9, Wu does not disclose the height of the slurry layer. However, the height depends on the operating conditions of the vessel, i.e. flow rate and residence time of the materials within the vessel, and the specific sizing of the equipment used in operation. Given that Wu discloses that the slurry provides sealing capabilities (see [0047]), operating the vessel to provide such sealing capabilities, including at a slurry height necessary to achieve the objective, is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art. Absent evidence of criticality or unexpected results, the claimed slurry height is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 10, Wu discloses the process further comprising transporting the deaerated slurry from the bottom space of the vessel with a sealed conduit to a second vessel (see [0047], slurry stream passes through airlock to second vessel 30).
Regarding claim 11, Duyvesteyn discloses that transporting of the slurry is accomplished using an inclined screw conveyor (see [0073]).
Regarding claim 13, Wu discloses wherein the deaerated slurry in the sealed conduit acts as a barrier to prevent gas exchange between the first vessel and the second vessel (see [0047]).
Regarding claim 14, Wu discloses wherein the second vessel is a mixing tank (see [0052]).
Regarding claim 15, Wu discloses the hydrocarbon liquid is a mixture of heavy solvent and bitumen, as discussed above. Wu does not disclose whether the vessel is open, closed, or semi-closed.
Duyvesteyn discloses that the vessel used for mixing oil sand and solvent may be selectively opened or closed (see [0036]; [0125]), i.e. thus encompassing open as claimed.
In this regard, Duyvesteyn provides evidence that use of open vessels are known in the art to be suitable for the purpose of mixing oil sand and solvent. Given the finite choices for carrying out this step, selection of an open vessel is considered to be an obvious choice for a person of ordinary skill in the art, would be arrived at by routine experimentation, and associated with a reasonable expectation of success.
Regarding claim 19, Wu discloses the process further comprising transporting the deaerated slurry from the bottom space of the vessel to a second vessel (see [0047], second vessel 30).
Regarding claim 20, Wu does not disclose that the second vessel is a closed vessel. However, the same analysis applied above regarding selection of a closed vessel being obvious to try among a very finite number of options applies equally to the second vessel. Given that closed vessels are known in the art for the purpose of mixing oil sand and solvent, selection of a closed vessel is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
Regarding claim 23, Wu discloses wherein the slurry layer acts as a barrier to prevent gas exchange between the first vessel and the second vessel (see [0047]).
Regarding claim 24, Wu does not disclose the height of the slurry layer. However, the height depends on the operating conditions of the vessel, i.e. flow rate and residence time of the materials 
Regarding claim 34, Wu does not disclose whether the vessel is open, closed, or semi-closed.
Duyvesteyn discloses that the vessel used for mixing oil sand and solvent may be selectively opened or closed (see [0036]; [0125]), i.e. thus encompassing closed as claimed.
In this regard, Duyvesteyn provides evidence that use of closed vessels are known in the art to be suitable for the purpose of mixing oil sand and solvent. Given the finite choices for carrying out this step, selection of a closed vessel is considered to be an obvious choice for a person of ordinary skill in the art, would be arrived at by routine experimentation, and associated with a reasonable expectation of success.
Regarding claim 44, Wu discloses wherein purging the first vessel with an inert gas (see [0046]). Based on the flow of gas, it is considered inherent that the inert gas would be added to the overhead space.
Regarding claim 45, the heavy solvent delivered to the first vessel in Wu is derived from distillation of a light solvent and the heavy solvent (see [0059]). A residual amount of light solvent is expected to be in the heavy solvent stream and therefore Wu is considered to teach the limitations of claim 45.
Regarding claim 47, Wu discloses the process further comprising transporting the deaerated slurry from the bottom space of the vessel to a second vessel (see [0047], second vessel 30
Regarding claim 48, Duyvesteyn discloses that transporting of the slurry is accomplished using an inclined screw conveyor (see [0073]).
Regarding claim 50, Wu does not disclose that the second vessel is a closed vessel. However, the same analysis applied above regarding selection of a closed vessel being obvious to try among a very finite number of options applies equally to the second vessel. Given that closed vessels are known in the art for the purpose of mixing oil sand and solvent, selection of a closed vessel is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
Regarding claim 51, the same analysis regarding a closed vessel discussed above with respect to claim 50 applies equally to claim 51. In addition, Wu discloses wherein the second vessel is an agitation vessel (see [0052], baffled tank agitated with impellers).
Regarding claim 52, Wu discloses the process further comprising adding a second hydrocarbon liquid comprising bitumen and light solvent to the second vessel for mixing the deaerated slurry to form a mixed diluted slurry (see [0054]-[0056]).
Regarding claim 55, Wu discloses wherein the mixed diluted slurry is heated to about 50°C (see [0044]).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Duyvesteyn, as applied to the claims above, in further view of Cleminson et al (US 7,431,830).
Regarding claims 6, 7, 16 and 17, Wu discloses wherein the vessel comprises a sizing device (see [0044]), but does not disclose the location of the sizing device or that it comprises a double roll crusher.
Cleminson discloses staged crushing combined with slurry preparation. In particular, the slurry preparation tower 14 is equipped with double roll crushers 15, 16
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to further modify the process of Wu by including double roll crushers in the slurry preparation vessel, as suggested by Cleminson, in order to reduce the size of the oil sand particles to pumpable size.
Regarding claims 8 and 18, Cleminson discloses wherein the vessel has a hopper-like bottom (see Fig. 1, tower 14).
Claims 12, 22, 25 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Duyvesteyn, as applied to the claims above, in further view of Blackbourn et al (US 2014/0216985).
Regarding claims 12, 22 and 49, Wu does not disclose wherein the conduit comprises a positive displacement pump and a pipeline.
Blackbourn is directed to a solvent extraction process for oil sands. Slurry from vessel 120 is transported to downstream operations via a slurry pump 140 and a pipeline. The slurry pump may be a positive displacement pump (see [0080]).
 It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to further modify the process of Wu by using a positive displacement pump, as suggested by Blackbourn, in order to provide a driving force for transporting the slurry material.
Regarding claim 25, Wu discloses wherein the slurry acts as a barrier to prevent gas exchange between the first vessel and the second vessel (see [0047]).
Regarding claim 35, Wu does not disclose crushing the oil sand and delivering the oil sand into a pre-purge chamber upstream of the first vessel.
Blackbourn is directed to a solvent extraction process for oil sands. In particular, Blackbourn discloses steps entailing crushing the oil sand and delivering the oil sand into a pre-purge chamber upstream of solvent extraction (see Fig. 1; [0070]-[0072]). Mined oil sands are conveyed to a primary 10 to carry out primary size reduction, reducing the size of the particles or lumps to about 8-12” or less. From the crusher, the size-reduced oil sand material is conveyed into surge bin(s) 30, 45 (see [0070]). Surge bin 45 is equipped with an inert gas purge and is thus equivalent to the claimed pre-purge chamber (see [0071]). The inert gas purge functions to purge oxygen content to acceptable concentrations (see [0072]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to further modify the process of Wu by crushing the mined oil sand and delivering to a pre-purge chamber upstream of the first vessel, as suggested by Blackbourn, in order to reduce the size of the oil sand particles and reduce the oxygen content prior to solvent extraction.
Regarding claim 36, based upon the description in Blackbourn, the pre-purge chamber is considered to be a semi-closed vessel (see Fig. 1; [0071]-[0072]).
Regarding claim 37, Blackbourn discloses wherein an inert gas is added to the pre-purge chamber (see [0071]-[0072]).
Regarding claim 38, Blackbourn discloses wherein the pre-purge chamber 40, 45 has a hopper-like bottom (see Fig. 1).
Regarding claim 39, Blackbourn discloses wherein the oil sand in the pre-purge chamber is delivered to the first vessel by means of a rate-regulating device (conveyor 60) (see Fig. 1; [0073]-[0074]).
Regarding claim 40, Blackbourn discloses a conveyor 60, which is depicted as being sealed (see Fig. 1) and is considered equivalent to the claimed belt feeder.
Regarding claim 41, Blackbourn discloses a screw conveyor (see [0015]).
Regarding claim 42, Blackbourn discloses a spiral classifier (see [0015]), which is considered equivalent to a vertical auger.
Regarding claim 43, Blackbourn discloses a rotary breaker 80 (see [0074]), which is considered equivalent to the claimed rotary valve.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 46, 53 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-33 depend from claim 21 and therefore include its allowable subject matter.
Claims 54 and 57-69 depend from claim 53 and therefore include its allowable subject matter. The office notes that claims 66-69 require overcoming the rejections under 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the second vessel in Wu, the primary reference, is a mixer, wherein the slurry from the first vessel is mixed with a light solvent. The light solvent-diluted slurry is fed to a filter 44 via line 42 (see Fig. 1; [0052]; [0054]; [0059]). Accoridngly, the second vessel in Wu is considered to operate in a different manner than the embodiment of claim 21, wherein the second vessel is a settler/separator and a hydrocarbon supernatant is separated and recycled to the first vessel. There lacks a suggestion or motivation which would lead a person of ordinary skill in the art to modify Wu in such a way as to arrive at the claimed embodiment, which is a different configuration altogether than that disclosed in Wu.
Regarding claim 46, Wu discloses mixing cold oil sand with hot heavy solvent in the first vessel, such that the dense slurry temperature is at a temperature of around 50°C (see [0044]), far exceeding 
Regarding claims 53 and 56, Wu does not disclose the second vessel having a screen. As discussed above with respect to claim 21, the second vessel in Wu is a mixer (see [0052]). There lacks a suggestion or motivation for a person of ordinary skill in the art to modify Wu such that the second (mixing) vessel comprises a screen and, in particular with respect to claim 56, a sealed tumbler with a rotary screen.
The office notes that a vessel comprising a screen and that rotates is known in the art for the purpose of extracting bitumen from oil sands: see Colenbrander et al (US 2014/0231312; Fig. 1). However, there is no suggestion or motivation to apply such a vessel as the second vessel in the Wu reference and doing so would entail changing the principle of operation in the Wu process. Accordingly, it is considered that Colenbrander cannot be combined with Wu in such a way as to teach or render obvious the claimed embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772